 


115 HRES 154 RH: Of inquiry requesting the President of the United States and directing the Secretary of Health and Human Services to transmit certain information to the House of Representatives relating to plans to repeal or replace the Patient Protection and Affordable Care Act and the health-related measures of the Health Care and Education Reconciliation Act of 2010.
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
House Calendar No. 24 
115th CONGRESS 
1st Session 
H. RES. 154 
[Report No. 115–54] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2017 
Mr. Kennedy (for himself, Ms. Matsui, Mr. Engel, Mr. Schrader, Mr. Sarbanes, Ms. Castor of Florida, and Mr. Cárdenas) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 

March 21, 2017
Additional sponsors: Ms. Eshoo, Ms. Schakowsky, Mr. Tonko, Mr. Welch, Mr. Keating, Mr. Cohen, Mr. Pocan, Mr. Capuano, Mr. Loebsack, Mr. Rush, Mr. Moulton, Mr. Yarmuth, Mr. Butterfield, and Ms. Tsongas

 
March 21, 2017 
Reported adversely, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Of inquiry requesting the President of the United States and directing the Secretary of Health and Human Services to transmit certain information to the House of Representatives relating to plans to repeal or replace the Patient Protection and Affordable Care Act and the health-related measures of the Health Care and Education Reconciliation Act of 2010. 
 
 
That the President of the United States is requested and the Secretary of the Department of Health and Human Services is directed to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, all documents, memoranda, and advisory legal opinions, including notes from meetings, memos, and telephone and electronic mail records, relating to plans to repeal or replace the Patient Protection and Affordable Care Act (Public Law 111–148) and the health-related measures of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152).    March 21, 2017 Reported adversely, referred to the House Calendar, and ordered to be printed 